Title: From George Washington to Brigadier General John Stark, 28 July 1780
From: Washington, George
To: Stark, John


					
						Dear Sir
						Head Quarters Bergen County 28th July 1780
					
					I last night recd your favr of the 13th from Exeter and am pleased to hear that you found matters in so good train in New Hampshire—Their ready and full compliance with the requisitions of Congress does them the highest honor—You will be pleased to order the Recruits and the Militia by the Route to Claverac, not only because it is the shortest to the North River (down which the troops and Baggage pass without the least difficulty) but because provision is made there for their accommodation—I have written to Genl Glover, who is at Springfeild, to send forward the Men from New Hampshire as fast as they arrive there, as I imagine it must be difficult to subsist them in Bread, and as their services are now become requisite. I am &.
				